Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the Terminal Disclaimer and remarks filed on 07/08/2022.
Claims 1-15 are currently canceled. 
Claims 16-31 are newly added.

Allowable Subject Matter
Claims 16-31, renumbered as 1-16, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-31 are considered allowable because the prior art does not teach limitations including: 
“scrambling data before modulation based on the cell identity; modulating the scrambled data to produce modulated data symbols; mapping the modulated data symbols to a plurality of OFDM subcarriers in a subchannel, wherein the plurality of OFDM subcarriers are within a frequency channel in a time slot,” in addition to other claim limitations as recited, in various permutations, in independent claims 16, 25-26, 31.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419